Citation Nr: 1505001	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-29 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for PTSD, high blood pressure, and jungle rot.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  A transcript is of record (in Virtual VA).

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's in-service stressor is supported by credible evidence that the event in service occurred, as he was awarded, among other decorations, the Combat Infantryman Badge and a Purple Heart for his service in the Republic of Vietnam during the Vietnam Era. 

2.  A VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

3.  During the April 2014 Board hearing and on a separate written statement also dated in April 2014, the Veteran communicated that he intended to withdraw from appellate review the issue of entitlement to service connection for jungle rot. 




CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, characterized as PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for jungle rot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran testified at the April 2014 Board hearing that he wished to withdraw the service connection claim for jungle rot.  He also noted the same on a written statement dated in April 2014.  The Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to this issue on appeal. 

Because the Veteran has withdrawn his appeal as to his claim for service connection for jungle rot, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.

II.  Service Connection for PTSD

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the claim being addressed - other than the matter being remanded below - there is no reason to belabor the impact of the VCAA on this matter, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran relates his current PTSD to a stressful event in Vietnam in August 1967 when the enemy tried to overrun their position and they had a direct hit on his bunker.  See July 2011 VA-Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).  The Veteran is presently service-connected for, among other disabilities, residuals of shrapnel wound to the left leg, which the Veteran indicated happened as a result of being under direct fire with the enemy.  He noted on VA examination in October 2011 that the injury involved seven pieces of metal in the left leg and that he received treatment in the field only.  

The service treatment records are negative for the reported shrapnel injury to the left leg, which is consistent with the Veteran's report that he was treated in the field only.  VA also has not made any effort to corroborate the Veteran's report of his unit being attacked by the enemy.  Nevertheless, the Veteran's reports of his stressor and injury in service are consistent with the circumstances of his service in Vietnam.  He was shown to have received two medals, which establish combat service, including the Combat Infantryman Badge, and the Purple Heart, although the Veteran suggested that he did not receive the Purple Heart as a medal that he received as a result of the reported stressor incident above.  Thus, with no clear and unmistakable evidence to the contrary, the Veteran's reported combat stressor is conceded.

The Veteran underwent a VA examination in August 2011, in which the examiner determined that the Veteran did not have PTSD, in part, because the Veteran did not report a specific stressor.  It is not clear how the examiner came to this assessment, as the Veteran reported that he participated in combat activity in Vietnam.  The examiner also indicated a review of the Veteran's medical records and DD-214, but, apparently, did not consider the Veteran's PTSD stressor statement that he filed in July 2011.  As the August 2011 examiner did not appear to be fully-informed of the Veteran's history, the probative value of his medical opinion is significantly undermined.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008 (noting that the first inquiry in assessing the probative value of a medical opinion is "whether the medical expert is informed of sufficient facts upon which to base an opinion relevant to the problem at hand").

In April 2014, a VA psychologist noted that the Veteran had a history of PTSD with nightmares and flashbacks from the Vietnam War.  The Veteran indicated that he used to have nightmares about firefights and mortar every night, but that they had since decreased to three to four nights per week.  He also reported hypervigilance where he described himself as "watching his back" and indicated that he did not like large crowds.  He noted that he avoided reminders of losing 40% of the people he served with.  He reportedly became visibly distraught when discussing this.  The VA psychologist diagnosed the Veteran with PTSD.  

The Veteran also testified at the April 2014 Board hearing that his job was a spotter in the military and that they would run patrols all around the jungle, and would experience firefights all the time.  See April Board hearing transcript p. 4.  He indicated that presently he experienced anxiety and liked to keep his back to the wall at a restaurant, for instance, and that he tried to avoid people at the grocery store.  Id.  The Veteran indicated that he did not wish to go into detail about his Vietnam stressors at the hearing.  See id. at p. 6.  The Board notes that this would be consistent with his not reporting any specific stressor at the time of the August 2011 VA examination, other than to note that he was in combat in Vietnam.  

Thus, the record shows medical evidence diagnosing PTSD (which is presumed to be based on the DSM-IV criteria based on the findings of PTSD-related symptoms), a link, established by medical evidence, between current symptoms and a stressor event in service, and credible supporting evidence that the claimed stressor event in service occurred.  These findings are enough to warrant service connection for PTSD under 38 C.F.R. § 3.304(f). 

The Board finds that the Veteran statement's concerning his claimed stressor are competent and credible as they have been consistent throughout the record; the stressor also has been corroborated based on his receipt of combat medals.  In addition a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  In weighing this evidence with the other negative evidence of record, the evidence is at least equally-balanced.  Accordingly, resolving all doubt in the Veteran's favor, service connection for PTSD, is warranted.


ORDER

The appeal with respect to the service connection claim for jungle rot is dismissed.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for hypertension.  The service treatment records are negative for any findings of hypertension or high blood pressure.  The Veteran testified that he was diagnosed with hypertension by a private doctor, Dr. Cornelius, in the early 1970s and was given medication at that time.  See Board hearing transcript, pp. 7-8, 14.  VA has not made any effort to obtain these records.  This must be remedied on remand.  The Veteran further testified that he was presently being treated by another private physician, Dr. Morgan, for his hypertension.  Records pertaining to this treatment must be obtained, as well.

Also a medical opinion should be provided to address the etiology of the Veteran's hypertension, with consideration as to whether the Veteran's PTSD (which is now service-connected as a result of this Board decision) might have aggravated the Veteran's hypertension.  The Veteran also is service-connected, in pertinent part, for diabetes mellitus and coronary artery disease, which also could play a role in the Veteran's hypertension on an aggravation basis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the criteria for substantiating a service connection claim for hypertension, to include as secondary to service-connected PTSD, coronary artery disease, and/ or diabetes mellitus.

2.  Ask the Veteran to identify any additional treatment he has obtained for his hypertension and to sign the proper release forms for medical treatment pertaining to Dr. Cornelius in the 1970s and Dr. Morgan at present.  Make efforts to obtain the records identified by the Veteran and notify the Veteran of any unsuccessful attempts.

3.  Thereafter, schedule the Veteran for the appropriate VA examination for hypertension.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of hypertension. 

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury (including his presumed exposure to herbicides in Vietnam).  In making this assessment please consider the Veteran's statements that he has been treated for hypertension since the early 1970s and given medication at that time.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was caused by the Veteran's service-connected PTSD, coronary artery disease, and/ or diabetes mellitus.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was aggravated by the Veteran's service-connected PTSD, coronary artery disease, and/ or diabetes mellitus.  If so, please state, to the extent possible, the baseline level of severity of the hypertension before the onset of aggravation.  In making this assessment please consider any statements from the Veteran concerning any increase in symptoms while experiencing anxiety related to PTSD, as well as other symptoms of coronary artery disease and/ or diabetes.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal.  If either of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


